COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-176-CR


ROBERT WYMAN PARR                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On August 14, 2007, pursuant to a plea bargain, Appellant Robert

Wyman Parr pled guilty to indecency with a child, 2 a second-degree felony. The

      1
          … See Tex. R. App. P. 47.4.
      2
        … As Appellant points out in his pro se response to the Anders brief, the
order of deferred adjudication indicates that the complainant was sixteen years
old; the final judgment indicates that the complainant was fourteen years old.
But the offense of indecency with a child occurs to complainants who are
“younger than 17 years of age.” Tex. Penal Code Ann. § 21.11(a) (Vernon
Supp. 2009). Consequently, the discrepancies regarding the complainant’s age
are irrelevant to the resolution of this appeal. Nothing in the record indicates
trial court placed Appellant on ten years’ deferred adjudication community

supervision and imposed a $1,500 fine. Less than fourteen months later, the

State filed a motion to adjudicate guilt, alleging that Appellant had violated the

terms and conditions of his community supervision in various ways, including

by committing a new offense—DWI (Paragraph C) and by failing to abstain from

the use of alcohol (Paragraph E). Appellant pled true to these two paragraphs

but not true to the remaining paragraphs. After the hearing, the trial court

found that Appellant had violated the terms and conditions of his community

supervision in various ways, including by committing a new offense—DWI and

by failing to abstain from the use of alcohol. The trial court adjudicated

Appellant’s guilt and sentenced him to twelve years’ confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 3 by presenting a

professional evaluation of the record demonstrating why there are no arguable




that Appellant has requested a judgment nunc pro tunc from the trial court.
      3
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                        2
grounds for relief. 4 Appellant has also filed a pro se response to the Anders

brief. The State has not filed a brief.

      Once an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, we are obligated to undertake an independent examination of the

record to see if there is any arguable ground that may be raised on his behalf. 5

Only then may we grant counsel’s motion to withdraw. 6

      We have carefully reviewed the record, counsel’s brief, and Appellant’s

response.     We agree with counsel that the appeal is wholly frivolous and

without merit. We find nothing in the record that might arguably support the

appeal. 7 Consequently, we grant the motion to withdraw and affirm the trial

court’s judgment.

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



      4
      … See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth
1995, no pet.).
      5
      … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays, 904 S.W.2d at 923.
      6
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      7
          … See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).

                                          3
DELIVERED: January 28, 2010




                              4